                 Case 14-50333-gs        Doc 474       Entered 03/14/19 23:10:02           Page 1 of 1
NVB 9037 (Rev. 2/16)


                               UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF NEVADA


 IN RE:                                                         BK−14−50333−btb
                                                                CHAPTER 7
 ANTHONY THOMAS

 WENDI THOMAS
                                                                NOTICE OF FILING OFFICIAL
                                    Debtor(s)                   TRANSCRIPT AND OF DEADLINES
                                                                RELATED TO RESTRICTION AND
                                                                REDACTION




NOTICE IS GIVEN that a transcript has been filed on March 14, 2019 as referenced in the following document:


473 − Transcript regarding Hearing Held on 03/06/19. The transcript may be viewed at the Bankruptcy Court Clerk's
Office. For additional information, you may contact the Transcriber Access Transcripts, Telephone number
855−873−2223. Purchasing Party: Anthony Thomas. Redaction Request Due By 04/4/2019. Redacted Transcript
Submission Due By 04/15/2019. Transcript access will be restricted through 06/12/2019. (ACCESS TRANSCRIPTS,
LLC)


The deadline for filing a Request for Redaction is April 4, 2019.

If a Request for Redaction is filed, the redacted transcript is due April 15, 2019. If no such request is filed, the
transcript may be made available for remote electronic access upon expiration of the restriction period, which is June
12, 2019, unless extended by court order.

To review the transcript for redaction purposes, you may purchase a copy from the transcriber, or you may view the
document at the clerk's office public terminal. The transcriber's contact information is available on the case docket, or
by calling the Help Desk at 1−866−232−1266. You may review the court's transcript policy on its web site:
www.nvb.uscourts.gov.



Dated: 3/14/19


                                                             Mary A. Schott
                                                             Clerk of Court
